Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 9, 2020 was is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on September 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:

Regarding page 8:  Change “from an outside” to “from outside”.

Regarding page 11:  There may be some inaccuracies here.  Technically the voltage applied across a memory cell or switch or in other words, the voltage difference between the two terminals, has to be greater than or equal to a threshold, and NOT just a voltage applied to the switch or memory cell.  Also since the switch is included in the memory cell along with a resistive element such as an MTJ then really the voltage applied across the switch really determines if current will pass through the memory cell or not since the MTJ may be in a high resistive state or low resistive state or in an unknown resistive state.  
Appropriate correction is required.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  

Regarding claim 1:  No relationship between the first operation and any one of the first and second commands is claimed.  Also the word “upon” is used, which does not require a relationship other than an overlap of time between the receipt of a command and the application of said voltages.  Accordingly, one does not know if the first command has finished executing before the receipt of the second command.  Hence, without reading and understanding the long specification, one would find it unclear as to whether “while applying the third voltage to the third interconnect” was meant by Applicant to refer to while applying the third voltage to the third interconnect upon receipt of the first command.   One does not even know if the claimed first and second 

1.  A Semiconductor memory device comprising:
     a first memory cell and a first switching element
coupled in series between a first interconnect and a second
interconnect;
     a second memory cell and a second switching element
coupled in series between the first interconnect and a
third interconnect;
     a third memory cell and a third switching element
coupled in series between the first interconnect and a
fourth interconnect; and
     a control circuit, wherein
the control circuit is configured to:
     in a first operation on the first memory cell, the
first operation including applying a first voltage to the
first interconnect and applying a second voltage to the

     responsive to  to execute the first operation, apply a third voltage having a level between a level of the first voltage and a level of the second voltage to the
third interconnect and the fourth interconnect; and
     responsive to to execute the first operation, apply the first voltage to the fourth interconnect, while applying the
third voltage to the third interconnect.



  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claims 1 and 11:  The claim is claiming the embodiment of FIG. 11, wherein “a first command” is believed by Examiner to be intended by Applicant to refer to “a first access command” defined on page 26 of the specification as being a command (a command and address) in which neither information on a selected word line WL nor address information on a selected bit line BL is stored in the defective memory cell table 5, and “a second command” is believed by Examiner to be intended by Applicant to refer to “a second access command” defined on page 26 of the specification as being a command (a command and address) in which at least one of address information of a selected word line WL and address information of a selected bit line BL is stored in the defective memory cell table 5.  It is noted that when the command is a first access command then boxt ST35 in FIG. 11 is executed, and when the command is a second access command then one of ST32 and ST34 is executed in FIG. 11.  The problem is that the embodiment of FIG. 11 has conflict when both the WL address and the BL address of the command or associated with the command are stored in the defective memory cell table 5.  In this situation the selected BL and the BL correlated with the selected word line WL in defective memory cell table 5 will be the same and so there will be conflict as to whether to apply a Vop1 or a Vop2 to the BL.  at least one” was used in the specification that seems to reinforce the error that BOTH the WL address and the BL address may be present in the defective memory cell table 5; thus, supporting the allowance of such a conflict to occur.  Such a command would not be executed with success by the invention as explicitly disclosed by Applicant.  Due to this logical conflict in Applicants disclosure, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   An invention must properly work.  In this case an access command, wherein both the WL and the BL addresses are present in the defective memory cell table, must be properly or successfully executed by the disclosed invention. Claims 2-10 depend on claim 1.  Claims 12-20 depend on claim 11.













Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827